DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,505,688. Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1, 11, and 17 have been eliminated from patent claims 1, 11, and 17 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant claim 1:                                                     Patent claim 1:
A base station device, comprising: 

A base station device, comprising: 

a processor; and

a processor; and

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 


signaling a location for a demodulation reference signal in a data transport data channel, wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located, and wherein the signaling the location further comprises:

signaling a location for a demodulation reference signal in a data transport data channel, wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located, and wherein the data transport data channel transports data comprising remaining system information, wherein the remaining system information is system information that is not transmitted via a control channel, and wherein the signaling the location further comprises: 


selecting a first table of a group of tables, wherein a first symbol index column of the first table indicates the location of the demodulation reference signal in the data transport data channel; and transmitting a beam comprising the data transport data channel.

selecting a first table of a group of tables, wherein a first symbol index column of the first table indicates the location of the demodulation reference signal in the data transport data channel; multiplexing the data transport data channel with a synchronization block that comprises a synchronization signal and a physical broadcast channel for a spatial direction;  and transmitting a beam comprising the data transport data channel and the synchronization block in the spatial direction, wherein the beam comprises a beam-formed transmission. 



As to instant claim 2, this claim is fully disclosed in patent claim 2. 
As to instant claim 3, this claim is fully disclosed in patent claim 3. 

As to instant claim 5, this claim is fully disclosed in patent claim 5. 
As to instant claim 6, this claim is fully disclosed in patent claim 6. 
As to instant claim 7, this claim is fully disclosed in patent claim 7. 
As to instant claim 8, this claim is fully disclosed in patent claim 8. 
As to instant claim 9, this claim is fully disclosed in patent claim 9. 
As to instant claim 10, this claim is fully disclosed in patent claim 10.

 Instant claim 11:                                                     Patent claim 11:
A method, comprising:

A method, comprising: 

identifying, by a transmitter device comprising a processor, a location for a demodulation reference signal in a data transport data channel, wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located, and wherein the identifying comprises:

identifying, by a transmitter device comprising a processor, a location for a demodulation reference signal in a data transport data channel, wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located, and wherein the data transport data channel is used to transmit data comprising system information, and wherein the identifying comprises: 

indicating a selection of a table of a group of tables, wherein a first symbol index column of the table indicates the location of the demodulation reference signal in the data transport data channel; and
indicating a selection of a table of a group of tables, wherein a first symbol index column of the table indicates the location of the demodulation reference signal in the data transport data channel;  


combining, by the transmitter device, the data transport data channel with a synchronization signal block that comprises a synchronization signal and a physical broadcast channel, wherein the combining is performed via orthogonal frequency division multiplexing; and 



transmitting, by the transmitter device, a beam comprising the data transport data channel and the synchronization signal block, wherein the beam comprises a beam-formed transmission. 




As to instant claim 12, this claim is fully disclosed in patent claim 12.
As to instant claim 13, this claim is fully disclosed in patent claim 13.
As to instant claim 14, this claim is fully disclosed in patent claim 14.
As to instant claim 15, this claim is fully disclosed in patent claim 15.
As to instant claim 16, this claim is fully disclosed in patent claim 16.

Instant claim 17:                                                     Patent claim 17:
A machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:

A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising: 


signaling a location for a demodulation reference signal in a physical downlink shared channel, wherein the location identifies a symbol of the physical downlink shared channel in which the demodulation reference signal is located, and wherein the signaling comprises:

identifying a location for a demodulation reference signal in a physical downlink shared channel, wherein the location identifies a symbol of the physical downlink shared channel in which the demodulation reference signal is located, and wherein the physical downlink shared channel facilitates transmission of data comprising remaining system information, and wherein remaining system information is information left over after a control channel transmission, and wherein the identifying comprises: 


indicating a selection of a table of a group of tables, wherein a first symbol index column 



combining the physical downlink shared channel with a synchronization signal block that comprises a synchronization signal and a physical broadcast channel, wherein the combining is performed via orthogonal frequency division multiplexing;  and 

transmitting a beam comprising the physical downlink shared.

transmitting a beam comprising the physical downlink shared channel and the synchronization signal block, wherein the beam comprises a beam-formed transmission. 



As to instant claim 18, this claim is fully disclosed in patent claim 18.
As to instant claim 19, this claim is fully disclosed in patent claim 19.
As to instant claim 20, this claim is fully disclosed in patent claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –




Claims 1, 5, 11, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2019/0364544 to Parkvall et al. (hereinafter Parkvall)

In regard claim 1, Parkvall teaches or discloses a base station device (see Fig. 3, paragraphs [0048], base station), comprising: 
a processor (see Fig. 3, element 62); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see Fig. 3, element 66), comprising:
signaling a location for a demodulation reference signal (DMRS) in a data transport data channel (see paragraphs [0005], [0009], and [0073], downlink data transmission in NR may start at the beginning of a slot or may start at a later position within the slot. NR specifications include two different PDSCH mapping types, type A and type B. The difference between the two is the placement of the downlink demodulation reference signal (DM-RS)),
wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located (see paragraphs [0009], [0010], and [0072], 3 bits may be used for the index giving 8 different possibilities of starting position/length for downlink data transmission), and wherein the signaling the location further comprises:
selecting a first table of a group of tables (see paragraphs [0010], [0054], and [0073], the bit indicating PDSCH mapping type A or B may be used to select the time allocation table to use), wherein a first symbol index column of the first table indicates the location of the demodulation reference signal in the data transport data channel (see tables 1 and table 2, a table is shown with the mapping type in the last column. As an alternative to providing the transmission length, the end position of the transmission may be provided); and 
transmitting a beam comprising the data transport data channel (see paragraphs [0092], the network node 16 transmits to the WD 22 the user data which was carried in the transmission).

In regard claims 5, 15, and 19, Parkvall teaches or discloses the base station device of claim 1, wherein the signaling the location further comprises:
identifying a resource allocation for the data transport data channel in downlink control information, wherein the demodulation reference signal is located at the resource allocation (see abstract, paragraphs [0016], [0019], [0022], [0102], and [0109], the mapping type refers to a reference signal placement within the wireless transmission (e.g., demodulation reference signal (DMRS) mapping Type A or Type B). The DCI may comprise an index that identifies a particular radio resource allocation information of a predefined set radio resource allocation information. The wireless device may be configured to interpret the received radio resource allocation information by using the index to determine the particular radio resource allocation information and determine the mapping type using the particular radio resource allocation information). 

In regard claim 11, Parkvall teaches or discloses a method, comprising:
identifying, by a transmitter device comprising a processor, a location for a demodulation reference signal in a data transport data channel (see paragraphs [0005], [0009], and [0073], downlink data transmission in NR may start at the beginning of a slot or may start at a later position within the slot. NR specifications include two different PDSCH mapping types, type A and type B. The difference between the two is the placement of the downlink demodulation reference signal (DM-RS)), wherein the location identifies a symbol of the data transport data channel in which the demodulation reference signal is located (see paragraphs [0009], [0010], and [0072], 3 bits may be used for the index giving 8 different possibilities of starting position/length for downlink data transmission), and wherein the identifying comprises:
indicating a selection of a table of a group of tables (see paragraphs [0010], [0054], and [0073], the bit indicating PDSCH mapping type A or B may be used to select the time allocation table to use), wherein a first symbol index column of the table indicates the location of the demodulation reference signal in the data transport data channel (see tables 1 and table 2, paragraphs [0073], [0074], [0075], [0076], [0077], and [0078], a table is shown with the mapping type in the last column. As an alternative to providing the transmission length, the end position of the transmission may be provided); and 
transmitting, by the transmitter device, a beam comprising the data transport data channel (see paragraph [0092], the network node 16 transmits to the WD 22 the user data which was carried in the transmission).

In regard claim 17, Parkvall teaches or discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:
signaling a location for a demodulation reference signal in a physical downlink shared channel (see paragraphs [0005], [0009], and [0073], downlink data transmission in NR may start at the beginning of a slot or may start at a later position within the slot. NR specifications include two different PDSCH mapping types, type A and type B. The difference between the two is the placement of the downlink demodulation reference signal (DM-RS)), wherein the location identifies a symbol of the physical downlink shared channel in which the demodulation reference signal is located (see paragraphs [0009], [0010], and [0072], 3 bits may be used for the index giving 8 different possibilities of starting position/length for downlink data transmission), and wherein the signaling comprises:
indicating a selection of a table of a group of tables (see paragraphs [0010], [0054], and [0073], the bit indicating PDSCH mapping type A or B may be used to select the time allocation table to use), wherein a first symbol index column of the table indicates the location of the demodulation reference signal in the data transport data channel (see tables 1 and table 2, paragraphs [0073], [0074], [0075], [0076], [0077], and [0078], a table is shown with the mapping type in the last column. As an alternative to providing the transmission length, the end position of the transmission may be provided); and transmitting a beam comprising the physical downlink shared (see paragraph [0092], the network node 16 transmits to the WD 22 the user data which was carried in the transmission).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall in view of US Pub. 2019/0159203 to Kim et al. (hereinafter Kim).

In regard claim 2 and 12, Parkvall teaches or discloses the base station device of claim 1, wherein the signaling the location further comprises:
setting an indicator bit in downlink control information associated with a control channel that schedules the data transport data channel, wherein the indicator bit indicates the location for the demodulation reference signal (see paragraphs [0009], [0011], [0041], [0075]).
	Parkvall may not explicitly teach or disclose control channel that schedules the data transport.
	However, Kim teaches or discloses control channel that schedules the data transport (see paragraphs [0115], [0118], [0120], [0163], and [0166]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify signaling radio transmission mapping types of Parkvall by including control channel that schedules the data transport suggested by Kim. This modification would provide monitoring window of a RMSI PDCCH corresponding to each SS/PBCH block efficiently configured read on paragraph [0020]. 

In regard claim 7, Parkvall may not explicitly teach or disclose the base station device of claim 1, wherein the signaling the location further comprises: signaling the location in a master information block in a physical broadcast channel that identifies the location of the demodulation reference signal.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify signaling radio transmission mapping types of Parkvall by including signaling the location in a master information block in a physical broadcast channel that identifies the location of the demodulation reference signal suggested by Kim. This modification would provide monitoring window of a RMSI PDCCH corresponding to each SS/PBCH block efficiently configured read on paragraph [0020]. 

In regard claim 9, Parkvall may not explicitly teach or disclose the base station device of claim 1, wherein the location of the demodulation reference signal is based on a carrier frequency of the beam.
However, Kim teaches or discloses wherein the location of the demodulation reference signal is based on a carrier frequency of the beam (see paragraph [0039]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify signaling radio transmission mapping types of Parkvall by including the location of the demodulation reference signal is based on a carrier frequency of the beam suggested by Kim. This modification would provide monitoring window of a RMSI PDCCH corresponding to each SS/PBCH block efficiently configured read on paragraph [0020]. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parkvall in view of US Pub. 2015/0270918 to Lee et al. (hereinafter Lee).

In regard claim 10, Parkvall may not explicitly teach or disclose the base station device of claim 1, wherein the location of the demodulation reference signal is based on a number of antennas of the base station device.
However, Lee teaches or discloses the location of the demodulation reference signal is based on a number of antennas of the base station device (see paragraph [0110], the location of a DMRS within an RB is constantly determined for the number of DMRS antenna ports).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify signaling radio transmission mapping types of Parkvall by including the location of the demodulation reference signal is based on a number of antennas of the base station device suggested by Lee. This modification would provide for enhancing the reception performance of a receiver in a wireless communication system read on paragraph [0011].



Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall in view of US Pub. 2018/0332514 to Maaref et al. (hereinafter Maaref).

In regard claims 16 and 20, Parkvall may not explicitly teach or disclose the base station device of claim 7, wherein the location is based on a time index of the synchronization block associated with the physical broadcast channel.
 (see paragraph [0054], the physical broadcast channel typically transmits essential minimum system information that is required for a UE to communicate with the NR system (e.g. the system bandwidth, part of the system frame number, information on where to locate the remaining system information, periodicity of the synchronization signals and synchronization signal block (SS block) time index indication etc.)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify signaling radio transmission mapping types of Parkvall by including the location is based on a time index of the synchronization block associated with the physical broadcast channel suggested by Maaref. This modification would provide to efficiently transition from communication with one NR cell to another read on paragraph [0038].



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Parkvall in view of Kim as applied to claim above, and further in view of Maaref

In regard claim 8, Parkvall and Kim may not explicitly teach or disclose the base station device of claim 7, wherein the location is based on a time index of the synchronization block associated with the physical broadcast channel.
However, Maaref teaches or discloses wherein the location is based on a time index of the synchronization block associated with the physical broadcast channel (see paragraph [0054], the physical broadcast channel typically transmits essential minimum system information that is required for a UE to communicate with the NR system (e.g. the system bandwidth, part of the system frame number, information on where to locate the remaining system information, periodicity of the synchronization signals and synchronization signal block (SS block) time index indication etc.)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify signaling radio transmission mapping types of Parkvall and apparatus for transmit and receive system information of Kim by including the location is based on a time index of the synchronization block associated with the physical broadcast channel suggested by Maaref. This modification would provide to efficiently transition from communication with one NR cell to another read on paragraph [0038].

Allowable Subject Matter
Claims 3, 4,  6, 13, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 03/13/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476